Citation Nr: 0011552	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  98-12 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for cystic acne, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1991 to 
August 1995.

This appeal arises from January 1998 rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's cystic acne is not productive of severe 
disfiguring scars of the face, or mainfest exudation, or 
constant itching, extensive lesions, or marked disfigurement.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for cystic 
acne have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§  4.1-4.14, 4.20, 4.118, Diagnostic Code 7819 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board of Veterans' Appeals (BVA or Board) 
finds that the veteran's claim is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded, 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992).  After examining the record, the Board 
also is satisfied that all relevant facts have been properly 
developed; thus, no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

By rating decision dated in January 1996, service connection 
was established for cystic acne, status post excision of 
epidermal inclusion cyst.  The disability was evaluated as 10 
percent disabling from August 1995.  

A November 1995 VA examination indicates that the veteran had 
a large cyst on his left cheek and that there was 2+ scarring 
from previous acne.  The veteran had occasional acne papules 
and pustules on the face primarily and continued to have 
problems with severe cysts.  The diagnoses were severe cystic 
acne and secondary epidermal inclusion cyst related to acne, 
one of which was excised in 1993 while the veteran was on 
active duty.  The scar from removal of the cyst had resolved 
and was not a problem. 

An October 1997 VA examination report disclosed that the 
veteran reported that his acne had been improving since he 
was receiving treatment by a dermatologist, but that he still 
had recurrent lesions which caused itching and burning.  
Examination revealed moderately advanced acne vulgaris with 
lesions involving both sides of the veteran's face, some of 
which were cystic in nature and tender and multiple small 
scars evident on both cheeks, otherwise skin was within 
normal limits.  The lesions varied between one and three 
millimeters.  There was no evidence of scarring at the point 
of the inclusion cyst excision on the left chin.  Photographs 
were taken and accompany the report.  The diagnosis was 
cystic acne vulgaris of face with excision of epidermal 
inclusion cyst.  

Photographs and private treatment reports from Christopher A. 
Synder, M.D. and Robert G. Graper, M.D. show that the veteran 
was treated for his skin disorder from November 1995 through 
January 1998.  A record dated in November 1995 indicated  
that the veteran had had bad acne for eight years, which 
worsened during service.  A record dated in December 1995 
shows the veteran was diagnosed with a large inflammatory 
cyst versus a ruptured infected cyst on his left medial 
cheek.  At a follow-up appointment in January 1998, the 
report indicates that the veteran had returned for evaluation 
of his "severe scarring acne and cyst formation on his 
face."  The excised cyst was doing well, but the veteran had 
two recurrent lesions on his cheeks, which were starting to 
get larger.  One was an 0.8 centimeter inflammatory nodule or 
cyst on the left cheek and the other was a smaller nontender 
lesion on the right cheek.  The veteran's face was heavily 
scarred with old acne.  The diagnosis was inflammatory cysts 
secondary to old chronic acne with scars.  Photographs were 
submitted with the private medical records.

In connection with this claim, the veteran was afforded two 
examinations by the VA in April 1998.  At the time of the 
examinations, the veteran had acne on both cheeks with some 
depression of fairly extensive pitting scars, which were 
moderately disfiguring, and a barely discernible 1 1/2 -inch 
surgical scar on the left cheek near the chin, which was 
minimally disfiguring.  The examiner noted no tenderness, 
adherence, underlying tissue loss, edema, keloid formation, 
limitation of function, ulceration or elevation associated 
with the scar.  The examiner also noted that the scar texture 
was normal and the color of the scar was comparable to skin 
tint.  The report indicates no ulcers, exfoliation or 
crusting associated with the acne.  He also had a 1/2-
centimeter spherical cyst on the left cheek and a 1/2-
centimeter indurated area in the center of the right cheek, 
which the veteran reported drained when mashed.  The 
diagnoses were cystic acne and acne with residual scarring.

The veteran contends that his service-connected skin disorder 
is more severely disabling than reflected in the private and 
VA examinations.  The veteran asserts that he has a permanent 
disfigurement from the cyst excision and that there is 
constant exudation and pain from an existing cyst on his 
face.  
 
Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  It is also noted that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
See 38 C.F.R. § 4.14.

The Board notes that the veteran's skin disorder has been 
rated by the RO as analogous to eczema under Diagnostic Code 
7806.  See 38 C.F.R. § 4.20.  It would appear that the RO 
arrived at this Diagnostic Code by way of 38 C.F.R. § 4.118, 
Diagnostic Code 7819 for benign new growths of the skin, 
which in turn is evaluated as scars or disfigurement or 
eczema.  Scars, except for burn scars which are not present 
in this case, are rated in accordance with 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7803, 7804 and 7805, and eczema is 
rated in accordance with Diagnostic Code 7806.  

Under Diagnostic Code 7806 for eczema, a noncompensable 
evaluation is assigned for eczema manifested by slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent evaluation is assigned 
where there is exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
evaluation requires ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations; or where 
the disorder is exceptionally repugnant.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  

Applying the Diagnostic Codes for scars and disfigurement, 
the Board notes that Diagnostic Codes 7803 and 7804 are not 
applicable because they only provide for a 10 percent 
evaluation and the Board notes that the veteran's scars have 
not been described as poorly nourished, with repeated 
ulceration, or tender and painful on objective demonstration.  
Also, since the veteran's scars have not been shown to 
produce any limitation of mastication function, a higher 
evaluation under Diagnostic Code 7805 is not warranted.  As 
such, Diagnostic Code 7800, which evaluates disfiguring scars 
of the head, face or neck would appear to be the most 
appropriate code dealing with scars and disfigurement. 

Under Diagnostic Code 7800, slight disfigurement warrants a 
noncompensable rating for scars of the head, face or neck.  A 
10 percent rating is assigned for moderate disfiguring scars.  
A 30 percent rating is warranted for severe disfiguring 
scars, especially if they produce a marked and unsightly 
deformity of the eyelids, lips, or auricles.  Complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement is rated 50 
percent disabling.

In the present case, a review of the medical evidence, both 
VA and private reports and attached photographs, reveals a 
private medical statement that the veteran was being followed 
for "severe scarring acne and cyst formation on his face."  
Assuming that this statement constitutes an opinion as to the 
degree of disfigurement of veteran's face due to his 
disability, there is also an April 1998 VA medical opinion 
which describes the veteran as having moderately disfiguring 
scars.  After reviewing the two sets of photographs and 
applying the above criteria to the facts of this case, the 
Board is of the opinion that the disfigurement more nearly 
approximates moderate rather than severe disfigurement.  
While there is clearly a subjective element to 
"disfigurement," the VA examination report which described 
the disfigurement as moderate appears to be most consistent 
with the photographs.  Therefore, the Board finds using Code 
7800 that the veteran is entitled to a 10 percent evaluation 
for moderately disfiguring scars.  In this regard the Board 
notes that the examination reports and photographs do not 
describe or show severely disfiguring scars producing a 
marked and unsightly deformity of eyelids, lips, or auricles.  
Consequently, the Board concludes that a 30 percent 
evaluation under Diagnostic Code is not warranted.

The Board finds that the veteran's skin disorder is most 
consistent with a 10 percent evaluation under Diagnostic Code 
7806.  The Board notes that the January 1998 private 
examination showed two recurrent lesions, one inflammatory 
cyst on the left cheek and a smaller nontender lesion on the 
right cheek.  Although the veteran contends that there is 
constant exudation and pain from the cysts on his face, the 
April 1998 VA examination indicates no ulcers, exfoliation or 
crusting associated with the veteran's acne.  The medical 
evidence simply does not show that the veteran's skin 
disorder is manifested by exudation or itching constant, 
extensive lesions or marked disfigurement.  There is also no 
evidence that this disorder has produced systemic or nervous 
manifestations, nor is it exceptionally repugnant.  Hence, 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent under Diagnostic Code 7806.  
Accordingly, the Board finds that the evidence supports no 
more than a 10 percent evaluation for the veteran's skin 
disorder under Diagnostic Code 7806.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fleshman 
v. Brown, 9 Vet. 
App. 406, 412 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, however, no evidence has been presented 
showing factors such as a marked interference with employment 
or frequent periods of hospitalization, due solely to the 
service-connected disability, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.

The Board also has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990). 


ORDER

An evaluation in excess of 10 percent for cystic acne is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

